Title: To George Washington from Timothy Pickering, 23 October 1793
From: Pickering, Timothy
To: Washington, George


            
              Sir,
              Post Office Philaa Oct. 23. 1793
            
            Since sealing my letter of this date, my servant has brought me an answer from the
              Mayor, which I enclose. I am surprized at the number of deaths from Oct. 11th to the
              22d. I will continue to advise you of the state of the disease, as often as I can
              obtain any new information. very respectfully yr most obedt servt
            
              Timothy Pickering
            
          